Exhibit 10.1







STRATEGIC HOTELS & RESORTS, INC.
SECOND AMENDED AND RESTATED 2004 INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
We are pleased to inform you that you have been awarded by Strategic Hotels &
Resorts, Inc. (the “Company”) the opportunity to earn a performance share award
(the “Performance Share Award”).
The terms of the Performance Share Award are as set forth in this Performance
Share Award Agreement (“Agreement”). This Agreement is granted under the
Strategic Hotels & Resorts Second Amended and Restated 2004 Incentive Plan
(“Plan”) and, except as expressly provided otherwise herein, is limited by and
subject to the express terms and conditions of the Plan, a copy of which has
been made available to you. Certain capitalized terms are defined in the
Appendix to this Agreement. Capitalized terms that are not defined in this
Agreement (including the Appendix) have the meanings given to them in the Plan.
The basic terms of the Performance Share Award are summarized as follows:
Employee Name:
RAYMOND GELLEIN, JR.
Target Number of Shares Subject
to the Award (“Target Shares”): 

 
Performance Period:
January 2, 2015 (“Start Date”) through December 29, 2017 (“End Date”)





1.Earning Performance Shares Award
Subject to the conditions and limitations set forth herein, the Company will
determine and distribute shares of Common Stock to the extent earned as set
forth below on a date (“Distribution Date”) in the first calendar quarter of
2018 (no later than March 15, 2018) in which the Committee determines and
certifies the Relative SNL Lodging Index TSR Performance Percentage achieved, as
described in Section 2 hereof. The Committee will in good faith make such
determination and certification and except as set forth in Sections 3, 4 and 6,
distribute such shares of Common Stock within the time period set forth in the
preceding sentence.
(a)    Base Performance Shares
Shares of Common Stock are earned under this Performance Share Award based on
the following performance metric (the “Performance Metric”): the Relative SNL
Lodging Index TSR Performance.



--------------------------------------------------------------------------------




Shares of Common Stock are earned according to Relative SNL Lodging Index TSR
Performance as set forth below:


Percentile Rank
Multiple of Target Shares Earned
85% or Higher
2.0
50%
1.00
25%
0.25
Below 25%
0



The number of Shares that are earned with respect to the Performance Metric
shall be interpolated on a straight line basis between the Multiple of Target
Shares Earned levels set forth in the schedule above.
(b)    Dividend Equivalents:
You shall be credited from the Start Date with dividend equivalents payable in
shares of Common Stock with respect to shares of Common Stock you earn under
this Performance Share Award until the delivery date, without regard to any
deferral election pursuant to Section 6, of such shares of Common Stock (or cash
in a Go Private Transaction) under this Agreement. The number of shares of
Common Stock you will acquire pursuant to dividend equivalents is determined by
assuming that as of each dividend ex-date from the Start Date to such delivery
date under this Agreement with respect to the shares of Common Stock you earn
under this Agreement without regard to this Section 1(c) plus previously
credited shares of Common Stock attributable to prior dividend equivalents under
this Section 1(c), a dollar amount equal to the amount of the dividend that
would have been paid on such number of shares of Common Stock under this
Performance Share Award for such dividend shall be converted into a number of
shares of Common Stock equal to the number of whole and fractional shares of
Common Stock that could have been purchased at the closing price on the dividend
payment date with such dollar amount. In the case of any dividend declared on
shares of Common Stock which is payable in shares of Common Stock, you shall be
credited with an additional number of shares of Common Stock equal to the
product of (x) the number of shares of Common Stock earned under this Agreement
without regard to this Section 1(c) plus previously credited shares of Common
Stock attributable to prior dividend equivalents under this Section 1(c) and the
(y) the number of shares of Common Stock (including any fraction thereof)
distributable as a dividend on a share of Common Stock. Such dividend
equivalents shall be paid to you in shares of Common Stock, (or cash in a Go
Private Transaction (as defined hereafter)) at such time as the Performance
Share Award is otherwise paid.
(c)    Limitation on Shares of Common Stock To Be Earned:
Notwithstanding anything to the contrary herein:
(1)    No more than the Target Shares will be earned under this Performance
Share Award if the Company TSR is less than or equal to 100%.



--------------------------------------------------------------------------------






(2)    No shares of Common Stock will be earned under this Performance Share
Award if the Performance Date Average Price is less than or equal to $6.34 (50%
of the Start Date Average Price), with such dollar amount subject to adjustment
consistent with Section 14.1 of the Plan.


(d)    Example:
An example of a calculation of the earning of a Performance Share Award is set
forth in Exhibit A.


2.    Determining Performance Metric
As set forth above, the earning of shares of Common Stock under this Performance
Share Award depends upon one Performance Metric: the Relative SNL Lodging Index
TSR. Shares of Common Stock are earned solely under that relative TSR measure.
Relative TSR will be based on the Company’s TSR performance relative to the
equally-weighted TSRs of the common stock of each Index Company included in the
SNL Lodging Index (the “Index”) as applicable as of the Performance Date,
excluding the Company if it is part of the Index. TSR is calculated as share
price appreciation plus the reinvestment of dividends during the applicable
period.
To determine relative performance, the baseline metrics are the 60-trading day
average closing price of a share of Common Stock of the Company and of a share
of common stock of each Index Company, with the last of the 60-trading days
falling on December 29, 2014. This 60-trading day average establishes both the
Company’s Start Date Average Price and the Index Company Baseline Stock Price
against which future Company stock performance and the stock performance of
Index Companies within the applicable Index will be compared. If a company was
added to the applicable Index after the Start Date, such company’s average
closing stock price for the 60-trading days prior to joining the Index will be
used for purposes of determining the Index Company Baseline Stock Price. In the
event such Index Company does not have a trading history prior to joining the
Index, the average closing stock price for the 60-trading days starting on the
day the Index Company joined the Index will be used for purposes of determining
the Index Company Baseline Stock Price. Any companies included in the applicable
Index as of the Start Date but which are no longer included in the applicable
Index as of the Performance Date will not be included in the TSR analysis with
respect to such Index.
The 60-trading day average closing price of a share of Common Stock and of a
share of each Index Company with the last trading day of such 60-trading day
period ending on the Performance Date (establishing both the “Performance Date
Average Price” and the “Index Company Performance Date Average Price”,
respectively) is separately determined. (The Performance Date Average Price and
the Index Company Performance Date Average Prices shall be automatically
adjusted to account for any stock split or similar change in capitalization in a
manner as set forth in Section 14.1 of the Plan.)
Company performance will be measured by dividing the Performance Date Average
Price plus Company dividends reinvested as of each dividend ex-date between
Start Date and the



--------------------------------------------------------------------------------




Performance Date by the Start Date Average Price, with the quotient expressed as
a percentage of the Start Date Average Price (the “Company TSR”). The
performance for each Index Company will be measured separately by dividing the
Index Company Performance Date Average Price plus Index Company dividends
reinvested as of each dividend ex-date between Start Date and the Performance
Date by the Index Company Baseline Stock Price, with the quotient expressed as a
percentage of the Index Company Baseline Stock Price (the “Index Company TSR”).
Therefore, the TSR for the Company and each Index Company equals the change in
value between Start Date Average Price and the Performance Date Average Price,
plus dividends reinvested as of each dividend ex-date between Start Date and
Performance Date, as a percentage of the Start Date Stock Price.
The Company’s TSR will be ranked against the Index Company TSRs of the Index
Companies within the SNL Lodging Index to determine the Company’s Percentile
Rank for purposes of Relative SNL Lodging Index TSR Performance Metric.
An example including the calculation of Start Date Average Price and a
calculation of Company TSR for a prior three year period is set forth in Exhibit
B.
3.    Change of Control
Notwithstanding any other provision of this Agreement, if a Change of Control
occurs prior to December 29, 2017 the end date for the Performance Period shall
be treated as the date immediately prior to the Change of Control rather than
December 29, 2017 and the relative TSR ranking for the Performance Metrics will
be determined based on a shortened Performance Period (“Change of Control
Performance Period”) and TSRs for Index Companies that shall be determined based
on the 60-trading day average closing price of each Index Company’s common stock
with the last trading day of such 60-trading day period ending immediately prior
to the date of public announcement of the Change of Control. For purposes of the
calculation of the Company’s TSR for the Change of Control Performance Period,
the Company’s Performance Date Average Price shall be the fair market value of a
share of Common Stock in the Change of Control. The Company’s TSR for the Change
of Control Performance Period shall equal the Performance Date Average Price as
determined pursuant to the preceding sentence plus dividends reinvested as of
each dividend ex-date between the Start Date and the Performance Date, as a
percentage of the Start Date Stock Price.
Although the date of public announcement of the Change of Control determines the
end date of the 60-trading day period for determining the TSRs for Index
Companies, payments under this Section 3 shall not be made unless the Change of
Control closes. In the absence of such a closing, this Section 3 shall be
ineffective and inapplicable to determinations applicable to this Performance
Share Award.
All payments under this Performance Share Award with respect to a Change of
Control constituting a Go Private Change of Control Transaction may be paid in,
at the Company’s discretion, either (1) shares of Common Stock prior to the Go
Private Change of Control Transaction at such time and in such manner that you
may participate fully as a holder of shares of Common Stock in the Go Private
Change of Control Transaction or (2) cash. For purposes of



--------------------------------------------------------------------------------




this Performance Share Award, a “Go Private Change of Control Transaction” shall
be deemed to have occurred if on or immediately following the Change of Control
no shares of Common Stock or other common stock of the Company (or any
successor) are traded on a national securities exchange.
4.    Termination of Employment or Services
If the Company terminates your employment or service relationship for Cause or
you terminate your employment or services relationship other than as a result of
a Constructive Termination or at the end of the Agreement Term under your
Employment Agreement with the Employer dated as of November 19, 2012
(“Employment Agreement”), you shall have no right to any shares of Common Stock
under this Performance Share Award and this Performance Share Award will
immediately terminate without the payment of any further consideration to you.
If your employment or service relationship with the Employer terminates prior to
a Change of Control because of death, Disability, Constructive Termination,
Termination by the Employer other than for Cause or by either you or the
Employer other than for Cause at the end of the Agreement Term under the
Employment Agreement, you will become fully vested in the shares of Common Stock
that you would have earned under this Performance Share Award if you had
remained employed through December 29, 2017 and such shares of Common Stock
shall be payable in accordance with the Plan as though you had remained employed
with the Employer.
You will become fully vested in the shares of Common Stock earned under this
Performance Share Award on a Change of Control and such shares of Common Stock
(or cash if the Change of Control is a Go Private Transaction) shall be payable
to you upon such Change of Control.
5.    Distributions of Shares of Common Stock
Except as otherwise provided by a deferral election pursuant to Section 6 of
this Agreement or by virtue of a Change of Control as described in Section 3 and
4, shares of Common Stock earned pursuant to Sections 1, 2, 3 or 4 shall be
distributed in the first calendar quarter of 2018 (no later than March 15,
2018).
If, however, you elect to defer payment of the shares of Common Stock as
provided in Section 6 of this Agreement, the shares of Common Stock shall be
issued as set forth in the Deferral Election Agreement entered into between you
and the Committee.
6.    Deferral Election
Subject to Section 13, you may elect to defer delivery of the shares of Common
Stock that would otherwise be due by virtue of the satisfaction of the
requirements for distribution of shares of Common Stock under this Performance
Share Award Agreement. The Committee shall, in its sole discretion, establish
the rules and procedures for such deferral elections and payment deferrals.



--------------------------------------------------------------------------------




7.    No Rights as Shareholder
You shall not have voting or any other rights as a shareholder of the shares of
Common Stock with respect to the Performance Share Award until shares of Common
Stock are actually delivered to you pursuant to Section 4 or 5. Upon delivery of
shares of Common Stock pursuant to this Performance Share Award, you will obtain
full voting and other rights as a shareholder of the Company.
8.    Securities Law Compliance
Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired pursuant to this Performance Share Award unless
such shares of Common Stock are registered under the Securities Act or, if such
shares of Common Stock are not then so registered, the Company has determined
that such sale would be exempt from the registration requirements of the
Securities Act. The sale of such shares of Common Stock must also comply with
other applicable laws and regulations governing the shares of Common Stock, and
you may not sell the shares of Common Stock if the Company determines that such
sale would not be in material compliance with such laws and regulations.
9.    Transfer Restrictions
Any sale, transfer, assignment, encumbrance, pledge, hypothecation, conveyance
in trust, gift, transfer by bequest, or other transfer or disposition of any
kind, whether voluntarily or by operation of law, directly or indirectly, of
this Performance Share Award shall be strictly prohibited and void except a
transfer after death by will or by the applicable laws of descent and
distribution.
10.    Independent Tax Advice
You acknowledge that determining the actual tax consequences to you of receiving
this Performance Share Award or shares of Common Stock or cash thereunder or
deferring or disposing of shares of Common Stock or cash may be complicated.
These tax consequences will depend, in part, on your specific situation and may
also depend on the resolution of currently uncertain tax law and other variables
not within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving, deferring or disposing of the Performance
Share Award or shares of Common Stock or cash hereunder. Prior to executing this
Agreement, you either have consulted with a competent tax advisor independent of
the Company to obtain tax advice concerning the Performance Share Award with
respect to your specific situation or have had the opportunity to consult with
such a tax advisor but chose not to do so.
11.    Withholding and Disposition of Shares of Common Stock
You agree to make arrangements satisfactory to the Employer for the payment of
any federal, state, local or foreign withholding tax obligations that arise with
respect to this Performance Share Award, including, without limitation, the
receipt of shares of Common Stock



--------------------------------------------------------------------------------




or cash. Notwithstanding the previous sentence, you acknowledge and agree that
the Employer has the right to deduct from payments of any kind otherwise due to
you any federal, state or local taxes of any kind required by law to be withheld
with respect this Performance Share Award, including, without limitation, the
receipt of shares of Common Stock or cash.
12.    General Provisions
12.1    No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
12.2    Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Committee may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you, the Performance Share Award or the shares of
Common Stock or cash acquired pursuant to the express provisions of this
Agreement.
12.3    Recoupment. Notwithstanding any other provisions in this Agreement to
the contrary, you acknowledge that you will be subject to recoupment policies
adopted by the Company pursuant to the requirements of Dodd-Frank Wall Street
Reform and Consumer Protection Act or other law or the listing requirements of
any national securities exchange on which shares of Common Stock of the Company
are listed.
12.4    Agreement Is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
12.5    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such person will have
become a party to this Agreement and agreed in writing to join herein and be
bound by the terms and conditions hereof.
12.6    No Employment or Service Contract. This Agreement does not confer upon
you any right with respect to continuance of employment by the Employer, nor
does it interfere in any way with the right of your employer to terminate your
employment or services at any time, subject to the terms of the Employment
Agreement.
12.7    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.
12.8    Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Illinois.



--------------------------------------------------------------------------------




13.    Section 409A Compliance
The Company intends that any distribution of shares of Common Stock or cash,
deferral and other provisions applicable to your Performance Share Award fully
comply with the payout and other limitations and restrictions imposed under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), as
clarified or modified by IRS guidance, including without limitation, treating
the date you have a separation from service under Code Section 409A as the date
you terminate employment or your service relationship for purposes of this
Agreement – in each case if and to the extent such Code Section 409A is
otherwise applicable to your Performance Share Award and such compliance is
necessary to avoid the penalties otherwise imposed under Code Section 409A. In
this connection, the Company and you agree that the payout timing provisions
applicable to the Performance Share Award, and the terms of any deferral and
other rights regarding such Performance Share Award, shall be deemed modified,
if and to the extent necessary to comply with the payout and other limitations
and restrictions imposed under Code Section 409A, as clarified or modified by
IRS guidance – in each case if and to the extent such Code Section 409A is
otherwise applicable to your Performance Share Award and such compliance is
necessary to avoid the penalties otherwise imposed under Code Section 409A,
including, without limitation, any necessary delay in payment (but not vesting)
of the Performance Share Award to avoid Code Section 409A adverse consequences
with respect to a payment that is subject to Code Section 409A if a Change of
Control occurs that does not constitute a permissible distribution trigger for a
payment that is subject to Code Section 409A. This Performance Share Award is
subject to Section 17.5 of the Plan.


REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE FOLLOWS.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on this 23rd day of
February 2015.
STRATEGIC HOTELS & RESORTS, INC.
/s/ Paula C. Maggio

By:    Paula C. Maggio
Its:
Executive Vice President, General Counsel & Secretary

RAYMOND GELLEIN, JR.

(Employee Name)
/s/ Raymond Gellein, Jr.

(Employee Signature)





--------------------------------------------------------------------------------






EXHIBIT A
EXAMPLE OF PERFORMANCE SHARE AWARD CALCULATION
 
Company % TSR Rank
Multiple
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SNL Lodging Index
72
1.61
 
 
 
 
 
 
 
 
 
 
 
 
 





 
Multiple
 
Target Grant
 
 
 
 
 
 
 
 
 
1.61
X
10,000
=
Base Grant 16,100








Dividend Equivalents as calculated in the table below.
 

Dividend
Equivalents 1,949
 
 
 
 
 
Total Grant
 
 
 
 
 
with Dividend _______
 
 
 
 
 
Equivalents 14,799




A-1

--------------------------------------------------------------------------------




Calculation of Dividend Equivalents assuming 2015-2017 was identical to
2005-2007:


Date
Stock Price
Dividends Per Share
Shares Including Dividends Reinvested
 
 
 
 
Initial Shares
 
 
12,850
4/20/05 Dividend Payment Date


$14.25




$0.22


13,048
7/20/05 Dividend Payment Date


$18.06




$0.22


13,207
10/20/05 Dividend Payment Date


$17.03




$0.22


13,378
1/20/06 Dividend Payment Date


$21.04




$0.22


13,518
4/20/06 Dividend Payment Date


$22.94




$0.23


13,653
7/10/06 Dividend Payment Date


$20.52




$0.23


13,806
10/10/06 Dividend Payment Date


$20.83




$0.23


13,959
1/10/07 Dividend Payment Date


$20.80




$0.23


14,113
4/10/07 Dividend Payment Date


$22.84




$0.24


14,262
7/10/07 Dividend Payment Date


$23.21




$0.24


14,409
10/10/07 Dividend Payment Date


$22.24




$0.24


14,564
1/10/08 Dividend Payment Date


$14.89




$0.24


14,799








A-2

--------------------------------------------------------------------------------




EXHIBIT B
EXAMPLE OF PRICE CALCULATION


Start Date Average Price was calculated as set forth below:
Date
 
Close
 
Date
 
Close
31-Dec-14
 
13.23
 
17-Nov-14
 
12.85
30-Dec-14
 
13.48
 
14-Nov-14
 
12.85
29-Dec-14
 
13.58
 
13-Nov-14
 
12.92
26-Dec-14
 
13.57
 
12-Nov-14
 
12.75
24-Dec-14
 
13.55
 
11-Nov-14
 
12.74
23-Dec-14
 
13.56
 
10-Nov-14
 
12.67
22-Dec-14
 
13.50
 
7-Nov-14
 
12.52
19-Dec-14
 
13.31
 
6-Nov-14
 
12.69
18-Dec-14
 
13.34
 
5-Nov-14
 
12.69
17-Dec-14
 
13.25
 
4-Nov-14
 
12.77
16-Dec-14
 
12.87
 
3-Nov-14
 
12.95
15-Dec-14
 
12.87
 
31-Oct-14
 
12.85
12-Dec-14
 
13.12
 
30-Oct-14
 
12.67
11-Dec-14
 
13.09
 
29-Oct-14
 
12.67
10-Dec-14
 
13.06
 
28-Oct-14
 
12.69
9-Dec-14
 
13.06
 
27-Oct-14
 
12.48
8-Dec-14
 
12.81
 
24-Oct-14
 
12.36
5-Dec-14
 
12.83
 
23-Oct-14
 
12.31
4-Dec-14
 
12.76
 
22-Oct-14
 
12.03
3-Dec-14
 
12.81
 
21-Oct-14
 
11.94
2-Dec-14
 
12.83
 
20-Oct-14
 
11.74
1-Dec-14
 
13.03
 
17-Oct-14
 
11.60
28-Nov-14
 
13.28
 
16-Oct-14
 
11.58
26-Nov-14
 
13.09
 
15-Oct-14
 
11.24
25-Nov-14
 
13.02
 
14-Oct-14
 
11.35
24-Nov-14
 
13.01
 
13-Oct-14
 
11.23
21-Nov-14
 
12.91
 
10-Oct-14
 
11.30
20-Nov-14
 
13.02
 
9-Oct-14
 
11.55
19-Nov-14
 
12.94
 
8-Oct-14
 
11.69
18-Nov-14
 
13.03
 
7-Oct-14
 
11.25




Average
 
$12.68

Performance Date Average Price, Index Company Baseline Stock Price and Index
Company Performance Date Average Price shall be calculated in the same manner as
the Start Date Average Price was calculated.

B-1

--------------------------------------------------------------------------------




EXAMPLE OF TSR CALCULATION

Below is a calculation of TSR for the Company from 2005 to 2007:


Date
Stock Price
Dividends Per Share
Value of $100 Initial Investment
TSR
 
 
 
 
 
12/31/04 60 Day Avg.


$14.82


 


$100.00


 
3/29/05 Dividend Ex-Date


$14.30




$0.22




$97.98


 
6/28/05 Dividend Ex-Date


$17.96




$0.22




$124.56


 
9/28/05 Dividend Ex-Date


$17.70




$0.22




$124.28


 
12/16/05 Dividend Ex-Date


$20.35




$0.22




$144.43


 
3/29/06 Dividend Ex-Date


$22.90




$0.23




$164.16


 
6/28/06 Dividend Ex-Date


$20.06




$0.23




$145.45


 
9/27/06 Dividend Ex-Date


$20.04




$0.23




$146.98


 
12/22/06 Dividend Ex-Date


$21.14




$0.23




$156.73


 
3/23/07 Dividend Ex-Date


$23.54




$0.24




$176.30


 
6/22/07 Dividend Ex-Date


$22.20




$0.24




$168.07


 
9/24/07 Dividend Ex-Date


$20.95




$0.24




$160.42


 
12/24/07 Dividend Ex-Date


$18.37




$0.24




$142.50


 
12/31/07 60 Day Avg.


$21.61


 


$167.64


167.64
%



A comparable methodology for determining TSR for the Company and Index Companies
during the Performance Period or Change of Control Performance Period shall be
used.







B-2

--------------------------------------------------------------------------------




APPENDIX


“Cause” has the meaning assigned to it in the Employment Agreement whether or
not the Agreement Term under the Employment Agreement has ended.


“Constructive Termination” has the meaning assigned to it in the Employment
Agreement whether or not the Agreement Term under the Employment Agreement has
ended.


“Employment Agreement” means your Employment Agreement with the Company dated
November 19, 2012.
 
“Index Company” means each of the companies including in the SNL Lodging Index.


“Index Company Baseline Stock Price” means the baseline common stock price for
each Index Company.


“Performance Date” means the earlier of the End Date or the date of a Change of
Control.


“Performance Date Average Price” means the average closing price of a share of
Common Stock during the 60-trading day period ending on the End Date if the
Performance Date is the End Date or the fair market value of a share of Common
Stock on the date of a Change of Control if the Performance Date is the date of
a Change of Control.


“Start Date Average Price” means the average closing price of a Share during the
60-day trading period immediately prior to the Start Date.


“TSR” means the total shareholder return.



B-3